     Case 1:20-cv-04849-GBD-JLC Document 19-2 Filed 09/11/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

TYLER MILLER,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No: 1:20-cv-4849-GBD-JLC
                                             )
BRIGHTSTAR ASIA, LTD.,                       )
                                             )
       Defendant.                            )

                           DECLARATION OF JACK A. NEGRO

       I, Jack A. Negro, hereby declare and state as follows:

       1.      I am over the age of 18 and am competent to provide the testimony set forth herein.

I have personal knowledge of the matters stated herein.

       2.      I am the Chief Financial Officer for Brightstar Corp., and I am a director of

Brightstar Asia, Ltd. ("Brightstar Asia"). I am making this declaration in support of Brightstar

Asia's motion to dismiss Plaintiff's Complaint in the above action.

       3.      A copy of the Share Purchase Agreement, dated April 9, 2018, entered into by and

among Brightstar Asia, Harvestar Solutions Limited, Tyler Miller, and Omar Elmi, is attached

hereto as Exhibit A.

       I declare under penalty of perjury that the foregoing statements are true and correct,

executed on this the 10th day of September, 2020.



                                     JACff€i[~
